DETAILED ACTION
Response to Arguments
Applicant’s arguments filed on 02/11/2022 have been considered but are moot in view of the new ground(s) of rejection.

Status of claims:
Claims 1-20 are pending.
Claims 1, 8, 15 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8-9, 12, 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matarese, USPG_Pub. 20050039213, in view of Van Vleck USPG_Pub. 20090158369.

Regarding claim 1, Matarese discloses a media distribution system comprising:
an enterprise hub including a processor and memory (fig. 1, 102; Para. 14 (the VOD server is equivalent to an enterprise hub and it has a memory and processor)); 
a plurality of media outlets (fig. 1, 108a-f; Para. 14 (the service groups are a plurality of media outlets as they deliver media to hundreds of subscribers)), wherein the plurality of media outlets include transaction delivery systems; 
a plurality of integrated services layers (ISLs) (fig. 1, 106a-d) coupling the enterprise hub to the plurality of media outlets (Para. 17 (106a-d couple the service groups to the VOD server)); 
a first media outlet of the plurality of media outlets served by a single ISL of the plurality of ISLs (fig. 1, 108 (any of 108a, c are served by a single gateway of the plurality of gateways)); and 
a second media outlet of the plurality of media outlets served redundantly by at least two ISLs of the plurality of ISLs (fig. 1, 108; Para. 19, 22 (108b is served redundantly by gateways 106a-b; each service group may be connected to multiple gateways)).  
Matarese does not explicitly disclose the media oulets/service groups/nodes having transaction delivery systems.
Van Vleck discloses a billing module integrated into a media content server to provide information to the billing server for billing the subscribers (Para. 33).  The billing module is the transaction delivery system.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the service groups nodes of Matarese to include transaction delivery systems as disclosed by Van Vleck in order to provide information for billing the subscribers in real-time (Para. 33).

Regarding claim 2, Matarese in view of Van Vleck discloses all in claim 1.  In addition Matarese discloses the media distribution system, wherein: the plurality of ISLs are configured to implement multidirectional gateways (Para. 17 (gateways are bi-directional-Para. 15-request and answer)).  

Regarding claim 3, Matarese in view of Van Vleck discloses all in claim 2.  In addition Matarese discloses the media distribution system, wherein the plurality of ISLs are configured to: receive broadcast instruction messages from the enterprise hub (Para. 15 (video program serviced to subscriber via gateways)); and transmit the broadcast instruction messages to at least one media outlet (Para. 15 (gateways transmits unique video programs to subscribers)).  

Regarding claim 4, Matarese in view of Van Vleck discloses all in claim 3.  In addition Matarese discloses the media distribution system, wherein: the broadcast instruction messages include preemption information (Para. 15 (providing unique content to each service group preempts one service group from receiving what another service group receives)).  






Regarding claim 8, Matarese discloses a method comprising: 
transmitting a plurality of broadcast instruction messages from an enterprise hub to a plurality of devices implementing a plurality of integrated services layers (ISLs) (Para. 17 (106a-d couple the service groups to the VOD server)); 
receiving a first broadcast instruction message by a single ISL of the plurality of ISLs (Para. 15 (gateways transmits unique video programs to subscribers)); 
transmitting the first broadcast instruction messages from the single ISL to a first media outlet of a plurality of media outlets (Para. 15);
receiving a second broadcast instruction message by at least two redundant ISLs of the plurality of ISLs (Para. 15-16 (general VOD requests may pass through redundant gateways if more bandwidth is required-see fig. 1, 106a-b redundantly serves service group 108b)); and 
transmitting the second broadcast instruction message from the at least two redundant ISLs to a second media outlet of the plurality of media outlets (Para. 15-16 (the VOD requests are serviced to the groups via the gateways)). 
Matarese does not explicitly disclose the media oulets/service groups/nodes having transaction delivery systems.
Van Vleck discloses a billing module integrated into a media content server to provide information to the billing server for billing the subscribers (Para. 33).  The billing module is the transaction delivery system.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the service groups nodes of Matarese to include transaction delivery systems as disclosed by Van Vleck in order to provide information for billing the subscribers in real-time (Para. 33).

Regarding claim 9, Matarese in view of Van Vleck discloses all in claim 8.  In addition Matarese discloses the method further comprising receiving at the plurality of ISLs, playout information transmitted by the plurality of media outlets, the playout information associated with media playout by the plurality of media outlets (Para. 15 (the subscriber may request trick function which is information associated with a playout)); and transmitting the playout information from the plurality of ISLs to the enterprise hub (Para. 15 (that information is transmitted to the VOD server to providing trick play functionality to subscriber)). 

Regarding claim 12, Matarese in view of Van Vleck discloses all in claim 8.  In addition Matarese discloses the method, wherein: the broadcast instruction messages include preemption information (Para. 15 (providing unique content to each service group preempts one service group from receiving what another service group receives)).  

claim 15 is rejected for the same reasons as claim 1.  Claim 15 being a broader variant of claim 1. 


	Regarding claim 16, Matarese I view of Van Vleck discloses all in claim 15.  In addition Matarese discloses the media distribution system, wherein: the plurality of ISLs are configured to implement multidirectional gateways (Para. 17 (gateways are bi-directional-Para. 15-request and answer)). 

Regarding claim 17, Matarese in view of Van Vleck discloses all in claim 16.  In addition Matarese discloses the media distribution system, wherein the plurality of ISLs are configured to: receive broadcast instruction messages from the enterprise hub; and transmit the broadcast instruction messages to the at least one media outlet (Para. 15 (providing unique content to each service group preempts one service group from receiving what another service group receives)).  

Regarding claim 18, Matarese in view of Van Vleck discloses all in claim 17.  In addition Matarese discloses the media distribution system, wherein: the broadcast instruction messages include media outlet identifiers (Para. 15 (providing unique content to each service group preempts one service group from receiving what another service group receives)).  






Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matarese, USPG_Pub. 20050039213, in view of Van Vleck USPG_Pub. 20090158369, and further in view of DeNap, US Pat 6,490,273.

	Regarding claim 6, Matarese in view of Van Vleck do not explicitly disclose the media distribution system, wherein: at least one ISLs is incorporated into at least one media outlets.  
	DeNap discloses a service node (fig. 5, 120) that integrated with gateway (fig. 5, 9, 10; col. 7, ll. 34-38 (gateway meets ISL and service node meets media outlet)).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the service groups nodes of Matarese in view of Van Vleck to include the media distribution system, wherein: at least one ISLs is incorporated into at least one media outlets as disclosed by DeNap in order to reduce the size of the distribution network.

Claims 7 10, 13 are is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matarese, USPG_Pub. 20050039213, in view of Van Vleck USPG_Pub. 20090158369, and further in view of Shapiro, USPG_Pub 20020120787 (of record).

Regarding claims 7, 10, 13, Matarese in view of Van Vleck do not explicitly disclose the media distribution system, wherein: at least one of the plurality of ISLs is configured to transmit broadcast instruction messages to another of the plurality of ISLs. 
Shapiro discloses a first server passing information to a second sever to support load balancing wherein the second server can better fulfill the service requested from the first server (Para. 85 (first server meets at least one ISL and second sever is the another ISL-the service request is the message forwarded by first server to second server)).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the service groups nodes of Matarese in view of Van Vleck to include the media distribution system, wherein: at least one of the plurality of ISLs is configured to transmit broadcast instruction messages to another of the plurality of ISLs as disclosed by Shapiro in order to support load balancing among the ISLs (Para. 82).

Claim 5, 11, 14, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matarese, USPG_Pub. 20050039213, in view of Van Vleck USPG_Pub. 20090158369, and further in view of Steelberg, USPG_Pub 20070162926 (of record).

Regarding claims 5, 19, 20 Matarese in view of Van Vleck do not explicitly disclose the media distribution system, wherein the plurality of ISLs are configured to: receive, from the media outlets, information associated with media playout; and transmit the information associated with media playout to the enterprise hub. 
Steelberg discloses the media distribution system, wherein the plurality of ISLs are configured to: receive, from the media outlets, information associated with media playout; and transmit the information associated with media playout to the enterprise hub (Para. 57 (play log meets playout information)).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the service groups nodes of Matarese in view of Van Vleck  to include the media distribution system, wherein the plurality of ISLs are configured to: receive, from the media outlets, information associated with media playout; and transmit the information associated with media playout to the enterprise hub as disclosed by Steelberg in order to be able to bill advertisers accurately (Para. 57).

Regarding claim 11, Matarese in view of Van Vleck do not explicitly disclose the method, further comprising: transmitting, from at least one of the plurality of media outlets to at least one of the plurality of ISLs, at least one of an industry code associated with media content that has been played as scheduled or a product code associated with media content that has been played as scheduled. 
Steelberg discloses the method, further comprising: transmitting, from at least one of the plurality of media outlets to at least one of the plurality of ISLs, at least one of an industry code associated with media content that has been played as scheduled or a product code associated with media content that has been played as scheduled (Para. 57 (play log meets playout information)).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the service groups nodes of Matarese in view of Van Vleck  to include the method, further comprising: transmitting, from at least one of the plurality of media outlets to at least one of the plurality of ISLs, at least one of an industry code associated with media content that has been played as scheduled or a product code associated with media content that has been played as scheduled as disclosed by Steelberg in order to be able to bill advertisers accurately (Para. 57).

Regarding claim 14, Matarese in view of Van Vleck do not explicitly disclose the method, further comprising: transmitting a cart number between the enterprise hub and at least one of the plurality of ISLs, wherein the cart number identifies media content presented for broadcast. 
Steelberg discloses the method, further comprising: transmitting a cart number between the enterprise hub and at least one of the plurality of ISLs, wherein the cart number identifies media content presented for broadcast (Para. 44 57 (campaign identifiers meets cart number)).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the service groups nodes of Matarese in view of Van Vleck to include the method, further comprising: transmitting a cart number between the enterprise hub and at least one of the plurality of ISLs, wherein the cart number identifies media content presented for broadcast as disclosed by Steelberg in order to be able to bill advertisers accurately (Para. 57).



	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2423